Case: 21-10393     Document: 00516269478          Page: 1    Date Filed: 04/06/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                          April 6, 2022
                                   No. 21-10393                         Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Michael Deshun Holland, Jr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 3:16-CR-116-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Defendant-Appellant Michael Deshun Holland, Jr. pleaded guilty,
   with the benefit of a plea agreement, to (1) one count of conspiring to
   interfere with commerce by robbery, in violation of 18 U.S.C. § 1951(a)
   (Count 1), and (2) one count of using, carrying, brandishing, and discharging
   a firearm during and in relation to a crime of violence, in violation of 18


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10393        Document: 00516269478              Page: 2       Date Filed: 04/06/2022




                                          No. 21-10393


   U.S.C. § 924(c)(1)(A)(iii) (Count 4). He was sentenced to a total term of 220
   months: 100 months of imprisonment on Count 1 and a consecutive 120-
   month sentence on Count 4. Following Holland’s 28 U.S.C. § 2255 motion
   based on United States v. Davis, 139 S. Ct. 2319 (2019), the district court
   vacated Holland’s § 924(c) conviction and resentenced him to 108 months
   of imprisonment on Count 1. Holland appeals the 108-month sentence,
   contending that it displays judicial vindictiveness. The Government seeks
   enforcement of the appeal waiver provision in Holland’s plea agreement.
           We review whether the appeal waiver bars Holland’s appeal de novo.
   United States v. Keele, 755 F.3d 752, 754 (5th Cir. 2014). Holland does not
   challenge the validity of his guilty plea or plea agreement. See United States v.
   Bond, 414 F.3d 542, 544 (5th Cir. 2005). A review of the record reveals that
   (1) the appeal waiver set forth in Holland’s plea agreement applies to the
   issues in this case and (2) the exceptions to the waiver are inapplicable to the
   claim he raises on appeal. See United States v. Martinez, 263 F.3d 436, 437-38
   (5th Cir. 2001); United States v. Capaldi, 134 F.3d 307, 308 (5th Cir. 1998).
           DISMISSED. 1




           1
            Counsel for Holland is CAUTIONED that pursuing an appeal contrary to a valid
   waiver and without responding to the Government’s invocation of the waiver is a needless
   waste of judicial resources that could result in sanctions. See United States v. Gaitan, 171
   F.3d 222 (5th Cir. 1999).




                                                2